ORDER

PER CURIAM.
AND NOW, this 9th day of May 2006, the Petition for Allowance of Appeal is GRANTED, limited to:
Whether the sentence imposed in this ease pursuant to Pennsylvania’s indeterminate sentencing scheme, which was within the statutory maximum but exceeded the aggravated range of the Sentencing Guidelines, violates the Sixth Amendment to the U.S. Constitution in light of the U.S. Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) because the sentencing judge relied upon conduct not admitted in petitioner’s guilty plea?